Lindsay, J.
This is a suit, brought against the Treasurer of the State, by persons claiming to be heirs at law of John C. Clark, deceased, who died intestate in the county of Wharton, where he had resided, for property delivered and paid over to the Treasurer as an escheat, by the administrators of the intestate. After suit brought, the venue was changed, and the cause transferred to Fort Bend county. Subsequently, at a term of the court in Fort Bend county, the cause was remanded and sent back to the county of Wharton, to be tried. From this order remanding the case this appeal was taken. The order remanding the case was interlocutory, from which no appeal lies until the Legislature sees fit so to provide. The cause is therefore dismissed from the docket.
Dismissed.